WIGGINTON, Judge.
The employee/carrier, having voluntarily dismissed their appeal, leave before us claimant’s cross-appeal challenging the constitutionality of Section 440.15(3). This statutory provision has been considered by the court in Carr v. Central Florida Aluminum Products, Inc., 402 So.2d 565 (Fla. 1st DCA 1981), Acton v. Ft. Lauderdale Hospital, 418 So.2d 1099 (Fla. 1st DCA 1982), Mahoney v. Sears, Roebuck & Co., 419 So.2d 754 (Fla. 1st DCA 1982) and Alfred John v. GDG Seryices, Inc., 424 So.2d 114 (Fla. 1st DCA 1982) and in each case has withstood the attack. Accordingly, the cross-appeal is denied.
NIMMONS, J., concurs.
BOOTH, J., dissents with written opinion.